DETAILED ACTION
This action is made Non-Final and is being handled by Examiner James H. Miller. Examiner Miller is located in Dallas, Texas, in the central time zone (CST) and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Feb. 4, 2021, has been entered.
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.114 filed Feb. 4, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Final Office Action mailed Nov. 4, 2020, also filed Feb. 4, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1, 2, 5–11, and 14–18 were previously pending; Claims 1, 5, 6, 7, 8, and 9 are amended; Claims 21–31 are added; Claims 10–20 are cancelled. Accordingly, Claims 1, 2, 5–10, and 21–31 are now pending and have been examined with Claims 1 and 23 in independent form.

Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Nov. 2, 2016, [“Applicant’s Specification”] and accepted for examination. NO new matter was entered. 
Applicant's Amendment to address claim objections has been reviewed and has overcome each and every objection to the claims previously set forth in the Final Office Action mailed Nov. 4, 2020, [“Final Office Action” or “Final Act.”]. The objection to Claims 1, 2, and 5–9 is withdrawn.
Applicant's Amendment to address claim interpretations under 35 U.S.C. § 112(f) has been reviewed and has rebutted the presumption that Claim 10 limitations should be treated in accordance with § 112(f). Claims 10 has been cancelled and thus, any interpretation under § 112(f) is moot. Applicant’s Reply at *7. Accordingly, the corresponding rejections of Claims 10–18 under § 112(a) and § 112(b) are withdrawn.
Applicant's Amendment to address the rejection under 35 U.S.C. § 112(a) has been reviewed and has overcome each and every rejection under § 112(a) previously set forth in the Final Office Action. Claim 17 has been cancelled and thus, the rejection of Claim 17 under § 112(a) has been rendered moot and withdrawn. Applicant’s Reply at *8.
Response to Arguments

Specification
The Final Office Action objected to the entry of Amendments to ¶ [0035] of Applicant’s Specification. Applicant’s argument is persuasive. Applicant’s Reply at *8–9. The objection to Applicant’s Specification is withdrawn. Applicant's Amendment to the Specification filed Jul. 17, 2020, is acknowledged and entered.

§ 101 Rejection
	The Final Office Action rejection Claims 1, 2, 5–11, and 14–18 under 35 USC § 101 for being directed to a judicial exception. Applicant argues the rejection under § 101 should be withdrawn for the following reasons:
	First, Claims 10–18 were cancelled and thus, the rejection of Claims 10, 11, and 14–18 in the Final Office Action is moot. Applicant’s Reply at *9. Applicant’s argument has been considered but is nevertheless moot. Applicant amended the claims and argues the amended claims. Thus, Applicant’s argument does not apply to the § 101 rejection below.
	Second, Applicant amended the independent claims to remove “for mobile credit acquisition with form population,” and argues the amended claims no longer recite an abstract idea exception. Applicant’s Reply at *10. Applicant’s argument has been considered but is nevertheless moot. Applicant amended the claims and argues the amended claims. Thus, Applicant’s argument does not apply to the § 101 rejection below.
Third, Applicant argues that if the pending amended claims recite an abstract idea exception it has been integrated into a practical application by “effecting a transformation or reduction of a particular article to a different state or thing, citing MPEP § 2106.05(c), or applying he judicial exception is some other meaningful way, citing MPEP § 2106.06(e). Applicant’s argument has been considered but is nevertheless moot. Applicant amended the claims and argues the amended claims. Thus, Applicant’s argument does not apply to the § 101 rejection below. On the merits, “[t]ransformation and reduction of an article to a different state or thing is the clue to patentability of a process claim that does not include particular machines.” MPEP 2106.05(c) (cleaned up). “An ‘article’ includes a physical object or substance.” Id. Transformation of an article does not apply when, as here, the “article” is not a physical object or substance but “an application form” or “data” and Applicant does not claim a “process claim” but rather an “article of manufacture.” Arguendo, even if the transformation of an article to a different thing or state were performed, “it is not a standalone test for eligibility.” Id.
Applicant’s remaining arguments merely argue the amended features and are nevertheless moot as Applicant’s argument does not apply to the § 101 rejection below.
§ 103 rejection
	Applicant argues that “credit prescreen” as in “performing a credit prescreen on the user specific information” was not given its plain meaning in the art rejection. Applicant’s Reply at *14. Specifically, Applicant argues “an approval or denial or a credit account … associated with the credit card application” does not teach or render obvious “credit prescreen” because “credit prescreen” is defined by Applicant’s Specification differently, Spec. ¶ [0033], as occurring before the user submits the credit application. Applicant’s Reply at *14–5. Applicant ‘s argument has been fully considered but is not persuasive. Applicant argues features not claimed and Applicant’s Specification does not define credit prescreen” with the with the required clarity, deliberateness, and precision to support a lexographic definition. MPEP § 2111.01 IV. Applicant’s Specification, ¶ [0024] (“In general, prescreen refers to a credit prescreen for a user. That is, a screening of a user based on some sort of identification information that allows a likely credit determination to be performed via a credit reporting agency.”). The art of record Sanchez discloses credit prescreen.
Applicant’s remaining arguments merely argue the amended features and are nevertheless moot as Applicant’s argument does not apply to the § 103 rejection below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5–9, and 21–31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
Step 1: Claims 1, 2, 5–9 and 21–31 are directed to a statutory category. Claims 1–9, 21, and 22 recite “a non-transitory computer-readable storage medium” and are therefore directed to the statutory category of “an article of manufacture.” Claims 23–31 recite “a method” and are therefore, directed to the statutory category of “a process”. 
Step 2A: Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations in bold that are generic computer components and letters for clarity in describing the limitations:
[A] A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method comprising:

	[B] receiving a message from a user's mobile device, the message being a response from a user to an incentive offer, the message including at least one user identifier; 

	[C] obtaining from said message a device identifier associated with said user's mobile device;

	[D] obtaining from said message said user identifier for said user;

	[E] performing a proprietary database search, using said device identifier and said user identifier, for user specific information; 

	[F] obtaining said user specific information as a result of said proprietary database search;

	[G] performing a credit prescreen on the user specific information; 

	[H] accessing an application form for a credit account offer;
 
	[I] utilizing a result of the credit prescreen in conjunction with said user specific information to pre-populate a portion of said application form for said credit account offer to generate a user specific pre-populated application form for said credit account offer; and 

	[J] presenting, to said user via said user's mobile device, said user specific pre-populated application form for said credit account offer.

Claims are directed to an abstract idea.

Step 2A, Prong One: Rep. Claim 1 recites “generate a user specific pre-populated application form for said credit account offer,” (Limitation I) which recites the abstract idea exception of sales activities, a particular form of commercial or legal interactions under organizing human activity. MPEP § 2106.04(a)(2)(II)(B).
Limitations B, C, D, E, F, G, H, I, & J, also recite the abstract idea exception of mental processes. MPEP § 2106.04(a)(2)(III). These limitations, as drafted, recite a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components indicated in bold. For example, but for the generic computer components claim language, the claim encompasses a user returning an application for credit (incentive offer) by mail (Limitation B), the application for credit having the user fill out their name (user identifier), address, and telephone number (device identifier) (Limitations C & D). When the received, performing a manual search of paper records and obtaining information about the user from them (Limitations E & F).  Next, based on the completed paper application and the results of a manual search of paper records, the company extending credit can form a simple judgment about whether to extend credit and if so, manually complete a credit application with the received information and mail it to the user (Limitations G, H, I, & J). In further support that Limitations B–J may be performed in the human mind or with pen and paper, the identification and classification of “message,” “incentive offer,” “user identifier,” “device identifier,” “database,” etc., is under BRI, not limited by any particular data structure, may be formatted in any non-computer readable format, and may comprise any information sufficient to identify the relevant information, such as handwritten text or vocal commands. If a claim limitation under BRI, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract idea exception. MPEP § 2106.04(a)(2)(III).
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong Two: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); and/or (2) further limits the abstract idea exception. The additional elements are: non-transitory computer-readable storage medium, computer system, and mobile device.
Regarding the non-transitory computer-readable storage medium, “computer system,” and “mobile device,” Applicant’s Specification does not describe them except using exemplary language so Examiner assumes Applicant intended merely generic computer components. Spec., ¶ [0096] (generic media interpreted as medium); ¶¶ [0016], [0096]–[0099] (generic computer); ¶ [0023] (generic mobile device). The pending claims describe the “non-transitory computer-readable medium” storing “instructions” and communicating (transmitting and receiving) with a computer system to perform the method steps which recite the abstract idea itself. The pending claims describe the functions of the mobile device as transmitting a device identifier in response to a credit offer and displaying the credit offer. The functions performed by the computer hardware of transmitting, receiving, storing, and displaying data of a particular type merely invokes computer machinery in its ordinary capacity. MPEP 2106.05(f)(2). The functions that perform the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the recitation of generic computer hardware is no more than mere instructions to apply the abstract idea exception and does not integrate the abstract idea into a practical application. MPEP 2106.05(f).
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the abstract idea. Accordingly, Rep. Claim 1 is directed to an abstract idea. Rep. Claim 1 is not substantially different than Independent Claim 23 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claim 23 is also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B:  Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components and/or further limit the abstract idea exception. The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0015] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea. Thus, the pending claims are directed to an abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 5, 6, 24, 27, 28, and 31 all recite “wherein” clauses that further limit the abstract idea and cannot integrate the abstract idea exception into a practical application.
Dependent Claims 7, 8, 29, and 30 recite “receiving” information of a particular type or particular way, which merely describes functions that are well within the normal functions of a generic computer/computer components and cannot integrate the abstract idea exception into a practical application. MPEP § 2106.05(f).
Dependent Claim 9 recites performing the credit prescreen at a credit reporting agency, which recite, as drafted, a simple mental process that under the broadest reasonable interpretation, cover performance in the human mind or with pen and paper but for the recitation of the generic computer components. MPEP § 2106.04(a)(2)(III). Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP 2106.05(f)(3). Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components and not a practical application. MPEP 2106.05(f).
Dependent Claims 21 and 25 recite “utilizing a confidence factor threshold to validate the user specific information found during … the proprietary search,” which recites a simple mental process and forming a simple judgment as to whether the information found in the search applies to the user. For the same reason as explained for Dependent Claim 9, this limitation cannot be a practical application. 
Dependent Claims 22 and 26 recite “performing a secondary source database search for the user specific information; using a result of the secondary source database search to verify any of said user specific information found during the proprietary database search that fell below said confidence factor threshold; and supplementing said user specific information found during the proprietary database search with said result of said secondary source database search,” which again recites a simple mental process and forming a simple judgment as to whether the information found in the search applies to the user. For the same reason as explained for Dependent Claim 9, this limitation cannot be a practical application. 
Conclusion 

Claims 1, 2, 5–10, and 21–31 are therefore drawn to ineligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7–9, 23, 24, and 29–31 are rejected under 35 U.S.C. 103 as being unpatentable over Chaouki et al. (U.S. Pat. Pub. No. 2015/0262248) [“Chaouki”] in view of Leighton et al. (U.S. Pat. Pub. No. 2015/0081521) [“Leighton”].

Regarding Claim 1, Chaouki discloses
A non-transitory computer-readable storage medium having instructions embodied therein that when executed cause a computer system to perform a method comprising:
(See at least ¶ [0033], where software 311 stored in a computer readable medium is executable by a processor to perform a method.)
receiving a message from a user's mobile device, the message being a response from a user to an incentive offer, the message including at least one user identifier; 
(See at least Fig. 2, step 230, “user clicks offer” and associated text ¶ [0029]. The consumer device may be a mobile device. ¶ [0017]. Upon selection of the advertisement, the user enters their identity information. Fig. 2, step 235 and associated text ¶ [0029].)
obtaining from said message a device identifier associated with said user's mobile device; 
(See at least ¶ [0031] where “online data … matches the advertising entity’s 103 onboarded cookie data, the online data used by a credit bureau 101 to authenticate the identity of the user to whom the offer was presented in the browser on the individual’s mobile device.  Online data may be the user’s telephone number or electronic device identifier. ¶ [0017].)
obtaining from said message said user identifier for said user;
(See at least Fig. 2, steps 235 and 240 and associated text ¶ [0029], where the user’s identity data is transmitted to the credit bureau for authentication.)
performing a proprietary database search, using said device identifier and said user identifier, for user specific information; 
(See at least Fig. 2, step 240, and associated text ¶ [0029], where the credit bureau verifies the user’s identity using the provided user identity and user device information. A credit bureau is a proprietary database search.)
obtaining said user specific information as a result of said proprietary database search; 
(See at least Fig. 2, step 240, and associated text ¶ [0029], where the credit bureau verifies the identity of the user, which requires matching the supplied user data with information known to the credit bureau. ¶ [0031].)
performing a credit prescreen on the user specific information; 
(See at least Fig. 2, step 260, and associated text ¶ [0030], where the user is on a list of records predetermined to be qualified for credit, called a “prescreen list” in ¶ [0030]. Alternatively, Fig. 2, step 280, “Real time Prescreen”.) 
accessing […] a credit account offer; utilizing a result of the credit prescreen in conjunction with said user specific information […] to generate a user specific […] credit account offer; and presenting, to said user via said user's mobile device, said user specific […] credit account offer.
(See at least Fig. 2, step 270, and associated text ¶ [0030] where if the identity of the user matches the prescreened list at step 260, a firm offer of credit is electronically communicated and presented to the user. The credit offer is “user specific” because the user is on the prescreen list.)

	Chaouki discloses accessing a credit account offer, generating a user-specific credit offer, and presenting the user-specific credit offer on the user’s mobile device. Chaouki does not explicitly disclose an application form for a credit account offer or pre-populating a portion of the application form.

Leighton discloses
accessing an application form for a credit account offer; 
(See at least Fig. 3, step 206, “user selects form type” and associated text ¶ [0051], where a user selects a credit form to which the system access for the form to populate the relevant data from a user profile. ¶ [0052].)
utilizing a result of the credit prescreen in conjunction with said user specific information to pre-populate a portion of said application form for said credit account offer to generate a user specific pre-populated application form for said credit account offer; and presenting, to said user via said user's mobile device, said user specific pre-populated application form for said credit account offer.
(See at least Fig. 2, element 106, and associated text ¶ [0039], where an affordability summary is displayed indicting maximum preapproved loan amounts for a real estate loan based on the “user credit profile.” ¶ [0035] (“Affordability functions may include algorithms that determine credit recommendations and/or limits corresponding to various types of purchases”). The affordability summary has a “Share Application” button for sharing the loan application with a co-borrower. Fig. 2, element 122. Fig. 3 discloses the share application with co-borrower operation. In Fig. 3 step 212, data corresponding to all of the data fields that are relevant to the application are copied from the user profile and in step 214, a completed application form is generated. ¶ 0052]. In Fig. 3, step 218, the co-borrower accesses the completed application form. ¶ [0052]. The completed application is displayed on a mobile device. Abstract, ¶ [0009].)
It would have been obvious to one of ordinary skill in the art at the time of filing, to have pre-populated an credit application, as explained in Leighton, to the known invention of Chaouki, with the motivation to reduce errors in completing loan applications, save time, and “generate a credit application having a standard format using the user information.” Leighton, at ¶¶ [002], [0003].

Regarding Claim 2, Chaouki and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 and performing the proprietary database search as explained above.
Chaouki further discloses
wherein performing the proprietary database search comprises: searching one 
(See at least Fig. 2, step 240, and associated text ¶ [0029], where the credit bureau verifies the user’s identity using the provided user identity and user device information. A credit bureau is a company specific database and also shared with the consumer. The use of “one or more” and “the group consisting of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claim 7, Chaouki and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 and receiving both said user identifier and said device identifier as explained above.
Leighton further discloses
receiving both said user identifier and said device identifier in a single text message from said user's mobile device.  
(See at least ¶ [0050], where the “share application” function transmits a link to the credit application, populated from a user profile, to a vendor to view the application via SMS. Upon receiving an SMS, the vendor would have the user’s telephone number, which is a device identifier. Fig. 6).

Regarding Claim 8, Chaouki and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 and said message from said user's mobile device as explained above.
Chaouki further discloses
receiving at least two user identifiers in said message from said user's mobile device.  
(See at least ¶ [0029], “name” and “address”).


Regarding Claim 9, Chaouki and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 and performing said credit prescreen of the user specific information as explained above.
Chaouki further discloses
performing said credit prescreen of the user specific information at a credit reporting agency.  
(See at least Fig. 2, step 240, and associated text ¶ [0029], where the credit bureau verifies the identity of the user, which requires matching the supplied user data with information known to the credit bureau to determine whether the user is on a list of records predetermined to be qualified for credit.” ¶ [0031].)

	Regarding Claim 23, Chaouki discloses
A method comprising: 
(See at least Abstract, Title)
The remaining limitations of Claim 23 are not substantively different than those presented in Claim 1 and are therefore, rejected, mutatis mutandis, based on Chaouki and Leighton for the same rationale presented in Claim 1 supra.

Regarding Claims 24, 29, 30, and 31, Chaouki and Leighton disclose
The method of Claim 23 as explained above.
The remaining limitations of Claims 24, 29, 30, and 31 are not substantively different than those presented in Claims 2, 7, 8, and 9, respectively, and are therefore, rejected, mutatis mutandis, based on Chaouki and Leighton for the same rationale presented in Claims 2, 7, 8, and 9, respectively, supra.

Claims 21, 22, 6, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chaouki and Leighton in further view of Legrand et al. (U.S. Pat. No. 2015/0227631) [“Legrand”].

Note: Claim 6 is examined after Claim 22 below because Claim 6 now depends from new Claim 22, after Applicant's Amendment.

Regarding Claim 21, Chaouki and Leighton disclose
The non-transitory computer-readable storage medium of Claim 1 as explained above.
Legrand discloses
utilizing a confidence factor threshold to validate the user specific information found during the performing of the proprietary database search.  
(See at least Fig. 5 where a search query contains a confidence threshold, which is used to validate search results to those above the confidence threshold.)
It would have been obvious to one of ordinary skill in the art at the time of filing, to have utilized a confidence factor to validate information found during a search, as explained in Legrand, to the known invention of Chaouki, with the motivation to speed up search times and provide more accurate results. Legrand, at ¶ [0001]. Chaouki discloses a “Real time Prescreen,” Fig. 2, element 280, that would benefit from the reduction in search speed advanced by Legrand. 

Regarding Claim 22, Chaouki and Leighton disclose
The non-transitory computer-readable storage medium of Claim 21 as explained above.
Legrand discloses
performing a secondary source database search for the user specific information; using a result of the secondary source database search to verify any of said user specific information found during the proprietary database search that fell below said confidence factor threshold; and supplementing said user specific information found during the proprietary database search with said result of said secondary source database search. 
(See at least Fig. 9 and associated text ¶¶ [0054]–[0057]. Client 4 directs its first search to database 2a through switch 6. ¶ [0054]. Results irrespective of their confidence factor are communicated back to the switch. ¶ [0055]. The switch returns results to the client 4 if the confidence factor is above a threshold. ¶ [0056]. For confidence values less than the threshold, the switch initiates a second database search, which validates the data received from the first search. Id. The results less than a threshold that are validated by the second search are returned to the client. 4. ¶ [0057]. A confidence factor associated with the second search results are “100%”. ¶ [0056].)
 

Regarding Claim 6, Chaouki, Leighton, and Legrand disclose
The non-transitory computer-readable storage medium of Claim 22 and performing the secondary source database search comprises as explained above.
Leighton and Legrand further discloses
wherein performing the secondary source database search comprises: searching one [Leighton, ¶ [0004]], a search engine [Legrand, ¶ [0031] (“Internet search”), an online public record storage (Leighton, Fig. 1, element 24, “credit data repository”] and an online private record storage [Leighton, Fig. 1, element 26, “IRS”].  
(The use of “one or more” and “the group consisting of” is interpreted as requiring only one of the limitations. Limitations not explicitly rejected are indicated by 

Regarding Claims 25, Chaouki and Leighton disclose
The method of Claim 23 as explained above.
The remaining limitations of Claim 25 are not substantively different than those presented in Claim 21 and is therefore, rejected, mutatis mutandis, based on Chaouki, Leighton, and Legrand for the same rationale presented in Claim 21 supra.

Regarding Claims 26 and 28, Chaouki, Leighton, and Legrand disclose
The method of Claim 25 as explained above.
The remaining limitations of Claims 26 and 28 are not substantively different than those presented in Claims 22 and 6, respectively, and are therefore, rejected, mutatis mutandis, based on Chaouki, Leighton, and Legrand for the same rationale presented in Claims 22 and 6, respectively, supra.

Claims 5 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chaouki, Leighton, and Legrand in further view of Baveja et al. (U.S. Pat. Pub. No. 2016/0078358) [hereinafter “Baveja”].

Regarding Claim 5, Chaouki, Leighton, and Legrand disclose
The non-transitory computer-readable storage medium of Claim 22 and performing the secondary source database search as explained above.
Baveja further discloses
wherein performing the secondary source database search comprises: searching a reverse phone number look up database. 
(See at least ¶ [0026] disclosing “Pipl,” which is a database used to identify people based on merely a phone number and vice versa.).
It would have been obvious to one of ordinary skill in the art at the time of filing, to have searched a reverse phone lookup database, as explained in Baveja, to the known invention of Chaouki, with the motivation to “assess behavioral and personality traits of a person” before extending credit. Baveja, ¶ [0002]. Baveja explains that “[a] person with positive personality or behavior traits … is often perceived as more reliable and trustworthy. A person with negative personality or behavior traits … is often perceived as untrustworthy (fraudster). Baveja, ¶ [0003]. The ability to determine a fraudster using a reverse phone lookup number database would be beneficial to the “Fraud checks” performed by Chaouki during the prescreen process before extending credit. Chaouki, Fig. 1, step 130.

Regarding Claims 27, Chaouki, Leighton, and Legrand disclose
The method of Claim 26 as explained above.
The remaining limitations of Claim 26 are not substantively different than those presented in Claim 5 and is therefore, rejected, mutatis mutandis, based on Chaouki, Leighton, Legrand, and Baveja for the same rationale presented in Claim 5 supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694